 


116 HRES 553 EH: Directing the Clerk of the House of Representatives to provide a copy of the on-the-record portions of the audio backup file of the transcribed interview of Roger J. Stone Jr. conducted by the Permanent Select Committee on Intelligence on September 26, 2017, to the prosecuting attorneys in the case of United States of America v. Stone, No. 1:19-cr-00018–ABJ (D.D.C.).
U.S. House of Representatives
2019-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
1st Session 
H. RES. 553 
In the House of Representatives, U. S.,

September 12, 2019
 
RESOLUTION 
Directing the Clerk of the House of Representatives to provide a copy of the on-the-record portions of the audio backup file of the transcribed interview of Roger J. Stone Jr. conducted by the Permanent Select Committee on Intelligence on September 26, 2017, to the prosecuting attorneys in the case of United States of America v. Stone, No. 1:19-cr-00018–ABJ (D.D.C.). 
 
 
Whereas on September 26, 2017, Roger J. Stone Jr. appeared in Washington, DC, and was interviewed by the Permanent Select Committee on Intelligence of the House of Representatives in connection with that Committee’s investigation into Russian interference in the 2016 United States election; Whereas the Department of Justice requested in a December 14, 2018, letter to the Permanent Select Committee on Intelligence that the Committee provide a transcript of its September 26, 2017, interview with Mr. Stone, as well as any other written submissions or correspondence from Mr. Stone or his attorneys before and after his interview; 
Whereas on December 20, 2018, pursuant to a bipartisan Committee vote on that date authorizing the release of Executive Session materials, the then-Chair and ranking minority member of the Permanent Select Committee on Intelligence jointly sent the Department of Justice the transcript of Mr. Stone’s September 26, 2017, interview, as well as an enumerated list of related materials; Whereas on January 24, 2019, Mr. Stone was indicted by a grand jury on seven counts, including one count of obstruction of an official proceeding, in violation of sections 1505 and 2 of title 18, United States Code, and five counts of making false statements in violation of sections 1001(a)(2) and 2 of title 18, United States Code; 
Whereas the Department of Justice requested via letter on August 20, 2019, that the House voluntarily provide to it a copy of the on-the-record portions of the audio backup file of Mr. Stone’s September 26, 2017, transcribed interview; Whereas by the privileges and rights of the House of Representatives, an audio backup file of Mr. Stone’s transcribed interview may not be taken from the possession or control of the Clerk of the House of Representatives by mandate of process of the article III courts of the United States, and may not be provided pursuant to requests by the court or the parties to United States of America v. Stone except at the direction of the House; and 
Whereas it is the judgment of the House of Representatives that, in the particular circumstances of this case, providing a copy of the on-the-record portions of the audio backup file of Mr. Stone’s transcribed interview to the prosecuting attorneys in the case of United States v. Stone would promote the ends of justice in a manner consistent with the privileges and rights of the House: Now, therefore, be it  That the House of Representatives directs the Clerk of the House to provide for use at trial a copy of the on-the-record portions of the audio backup file of the transcribed interview of Roger J. Stone Jr. that was conducted by the Permanent Select Committee on Intelligence of the House of Representatives on September 26, 2017, to the prosecuting attorneys in the case of United States of America v. Stone, No. 1:19-cr-00018–ABJ (D.D.C.). 
 
Cheryl L. Johnson,Clerk.
